Exhibit 10.2

LEWIS C. PELL
40 Ramland Road
Orangeburg, NY 10962
August 14, 2012
 
Vision-Sciences, Inc.
40 Ramland Road
Orangeburg, New York 10962


 
 
Re:
Maintenance of Liquidity.

 
Ladies and Gentlemen:
 
The undersigned (the “Lender”) is a shareholder of, and a lender to,
Vision-Sciences, Inc. (together with its subsidiaries, the “Company”).
 
1.
Maintenance of Liquidity

 
From and after the date hereof and until the Release Date (as defined below) if
the Company will have insufficient liquidity to meet any material payment
obligations arising in the ordinary course of business (the “Obligations”) as
they become due, then the Company will promptly notify the Lender of the
shortfall.  The Lender agrees to advance to the Company additional loans on
substantially the same terms and conditions of the Lender’s existing loans to
the Company in an aggregate amount up to $3,000,000 (the “Maximum Amount”).
 
2.
Not a Guarantee

 
This Agreement is not, and nothing herein contained and nothing done by the
Lender pursuant hereto shall be deemed to constitute, a direct or indirect
guarantee by the Lender of the payment of any Obligations or any other
obligation, indebtedness or liability of any kind or character whatsoever of the
Company.
 
3.
Modification and Termination

 
This Agreement may be modified or amended only by the written agreement of the
Lender and the Company.
 
This Agreement and the obligations of the Lender hereunder shall automatically
terminate (the “Release Date”) upon the earlier to occur of (a) the consummation
of a transaction pursuant to which the Company shall raise through the sale of
additional equity capital or debt with net proceeds to the Company equal to or
greater than the Maximum Amount, or (b) the date that is twelve (12) months from
the date hereof.
 
4.
General

 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regards to its conflicts of laws
principles.  No failure to exercise nor any delay in exercising any right
hereunder shall operate as a waiver thereof nor shall any exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right.  No provision of this Agreement is intended to, or shall, confer
any third party beneficiary or other rights or remedies upon any person other
than the parties hereto.  This Agreement shall be binding upon and inure to the
benefit of the Lender and the Company and their respective successors and
assigns. This Letter may be executed in counterparts, each of which shall be
deemed an original but both of which together shall constitute one and the same
instrument.
 
 
[Signatures on Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 

    Sincerely,                       /s/ Lewis C. Pell       Lewis C. Pell  





Accepted and Agreed
 
Vision-Sciences, Inc.
 



By: /s/ Cynthia Ansari       Cynthia Ansari       President and Chief Executive
Officer    

                